Citation Nr: 1146547	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to an acquired psychiatric disorder other than PTSD, to include depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  See the Veteran's December 2008 substantive appeal and a July 2011 statement from the Veteran's representative.  However, in an August 2011 statement, the Veteran asserted that he wished to withdraw his hearing request because his incarceration made his appearance at such impractical.  The Veteran has not requested another hearing, and therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Clarification of the issue on appeal

The Veteran initially filed claims of entitlement to service connection for (1) "a nervous condition", (2) hepatitis C and (3) a bilateral knee disorder, in May 2000.  This claim was denied by the RO in a January 2004 rating decision.  The Veteran expressed disagreement with that decision in April 2004, and was furnished a statement of the case (SOC) in May 2005; however, the Veteran failed to perfect a timely appeal regarding these issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, the January 2004 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

In a February 2007 statement, the Veteran stated that he had service connection claims "pending" for hepatitis C and "a psychiatric disorder" and added that he wished to "claim posttraumatic stress disorder on my psychiatric disorder."  See a February 2007 statement from the Veteran.  The RO interpreted the Veteran's statement as a new claim of entitlement to service connection for PTSD brought under the theory of secondary service connection, and this claim was developed and adjudicated as such.  

The Board acknowledges the United States Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  However, in the present case, it appears that the Veteran filed his PTSD claim because he thought he had developed PTSD separately from or secondary to the "nervous condition" for which he was discharged from the service.  See a statement from the Veteran dated in July 2011.  Moreover, since the Veteran's psychiatric disorder claim has been denied in a final rating decision, the procedures of developing and adjudicating a previously-denied claim are different from that of a new claim for service connection.  Also, as will be further discussed below, claims for service connection for PTSD are analyzed under separate regulations.  See e.g., 38 C.F.R. § 3.304(f)(2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

While noting the Court's holding in Clemons, due to the Veteran's assertions as well as the procedural history and stature of the Veteran's claims recounted above, the Board concludes that the Veteran's PTSD claim is a separate claim that should not be combined with the Veteran's previously-denied claim for service connection for a psychiatric disorder.  The issue currently on appeal is as stated on the title page of this decision.  

During the pendency of the current appeal, the Veteran has raised the issues of (1) whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric condition other than PTSD, to include depression, and (2) whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for hepatitis C.  See statements from the Veteran dated in February 2007, October 2007, September 2009 and July 2011.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran with complete and appropriate notice and to afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the present case, the Veteran variously asserted a claim for service connection for PTSD under the theories of direct and secondary service connection.  See the Veteran's statements dated in February 2007 and July 2011.  

Direct service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See 38 C.F.R. § 3.304(f) and Cohen.  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

Concerning element (1) under 38 C.F.R. §§ 3.304(f) and 3.310 (direct service connection for PTSD and secondary service connection, respectively), the Board notes that the medical evidence of record fails to reflect that the Veteran has been diagnosed with PTSD.  However, the Veteran has asserted that he has experienced psychiatric symptomatology attributable to PTSD.  See a July 2007 statement from the Veteran.  While the Veteran is not competent to opine regarding the exact psychiatric diagnosis from which his symptomatology stems, he is competent to report observable symptoms which he has experienced first-hand.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Rucker; Layno and Cartwright, supra.  

In support of his PTSD claim, the Veteran has submitted statements which outline alleged in-service stressors, to include several personal assaults during basic training.  See statements from the Veteran dated in June 2006, July 2007 and February 2009.  

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals. Id.  In addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

The RO provided the Veteran with a notice letter in connection with his PTSD claim in May 2007.  While this letter included the criteria necessary to establish service connection for PTSD under the theory of secondary service connection, it failed to provide the criteria necessary to establish service connection under the theory of direct service connection and/or outline the more particularized requirements regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5) (hereinafter the M21-1R).  

Moreover, as noted above, during the pendency of the present appeal, 38 C.F.R. § 3.304(f) has been amended.  While it does not appear that the amendment to 38 C.F.R. § 3.304(f) would impact the Veteran's PTSD claim, since the claim is being remanded for other matters, the RO/AMC should provide the Veteran with the recent amendment to 38 C.F.R. § 3.304(f).  

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the RO/AMC because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Further, the Board notes that the Veteran has not been afforded a VA examination in connection with his PTSD claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  The Court has held that the criteria set forth in McLendon constitute a low threshold.  McLendon, supra.  Moreover, regarding claims for service connection for PTSD based on a personal assault, the Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton v. West, 12 Vet. App. 272 (1999).  In other words, if a personal assault cannot be verified based on the evidence of record, a VA clinician may review of the Veteran's VA claims file and provide an opinion concerning whether or not the alleged assault occurred.  

In the present case, the Veteran has described psychiatric symptomatology and submitted statements detailing in-service stressor events, to include several personal assaults.  The Board concludes that a VA examination is necessary to determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, whether the Veteran was assaulted during his service and a possible link between the two.  See McLendon and Patton, both supra.  

It appears that the Veteran has been incarcerated since March 13, 2006.  See a June 2006 computer printout from the Ohio Department of Rehabilitation and Correction.  VA must tailor its assistance to the peculiar circumstances of obtaining examination of an incarcerated Veteran.  Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, in the Bolton case, the Court indicated that alternative means to obtain examination of an incarcerated claimant include:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having its personnel conduct an examination according to VA examination worksheets; or (3) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  Accordingly, upon Remand, the RO/AMC should attempt to afford the Veteran a VA examination in connection with his claim pursuant to the holding in the Bolton case.  

Also, as noted above, the Veteran has asserted that his alleged PTSD is secondary to an acquired psychiatric disorder other than PTSD, to include depression.  See the Veteran's statements dated in February 2007 and March 2011.  Since the Veteran's PTSD cannot prevail under the theory of secondary service connection unless service connection for an acquired psychiatric disorder other than PTSD, to include depression, is granted, the Board finds that the claims are inextricably intertwined.  Thus, upon Remand, the RO/AMC must develop and adjudicate the Veteran's claim for service connection for an acquired psychiatric condition other than PTSD, to include depression before readjudicating the Veteran's PTSD claim under the theory of secondary service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Finally, it appears that are outstanding medical records which have not been associated with the Veteran's VA claims file.  Specifically, in a July 2007 statement, the Veteran asserted that he received treatment at the following:  Firelands Medical Clinic in Fremont, Ohio; University of Tennessee Medical Center; and University of Toledo Medical Center.  See the Veteran's July 2007 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  It does not appear that the RO attempted to obtain these records.  The duty to assist obligates VA to obtain these records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Dunn v. West, 11 Vet. App. 462 (1998).  Also, because the Veteran's VA Form 21-4142 (Authorization and Consent to Release Information to VA) has expired due to the passage of time the Veteran should be provided a new VA Form 21-4142 and informed of the necessity of executing this release and the consequences of failing to cooperate with VA's reasonable efforts to obtain these records.  See 38 C.F.R. §§ 3.159(c) (1) (i), (ii) (2011).  

Further, in the Veteran's July 2007 statement, he asserted that he received treatment at the VA Medical Center (VAMC) in Marion, Indiana, between 1980 and 2000.  See the Veteran's July 2007 statement.  The RO requested these records in November 2008, and the VAMC in Marion, Indiana, replied with laboratory reports dated in May 1990 and October 1993.  Upon remand, the Board concludes that the RO should send a second request to the VAMC in Marion, Indiana, for all VA treatment records dated from 1980 to 2000.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record");

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he complete new releases for any private treatment records from Firelands Medical Clinic in Fremont, Ohio, University of Tennessee Medical Center, and University of Toledo Medical Center.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The RO/AMC should then obtain the records identified by the Veteran.  

The RO/AMC must also request any and all VA treatment records pertaining to the Veteran from the VAMC in Marion, Indiana.  

All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  The RO/AMC must provide the Veteran with complete notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to specifically include (1) the July 2010 amendments to 38 C.F.R. § 3.310(f) and (2) claims for service connection for PTSD based on personal assault.  A copy of this notice letter should be associated with the Veteran's VA claims file.  See Patton v. West, 12 Vet. App. 272 (1999), and the M21-1R, Part IV, Subpart ii, Section D, Chapter 17.  

3.  The Veteran must be provided a VA examination in connection with his claim for service connection for PTSD.  In light of the Veteran's incarceration, the following options for undertaking the examination should be explored to include:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (3) sending a VA examiner to the correctional facility to conduct the examination.  

The claims folder, to include a complete copy of this REMAND, must be made available to the physician (a VA psychiatrist or psychologist) designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then address the following:  

a.  Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?

b.  Is it at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred.  

c.  If the responses to (a) and (b) are positive, is it at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD is the result of the in-service assault. 

d.  IF the examiner determines that the Veteran has PTSD, but did not experience an in-service personal assault, he or she should state whether it is at least as likely as not that the Veteran's PTSD had its onset in service or is otherwise etiologically related to his active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.) 

If the examination cannot provide any of the requested opinions without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  The RO/AMC is specifically directed to document all attempts taken under Bolton v. Brown, 8 Vet. App. 185 (1995), to schedule the Veteran for a VA examination related to his claim.  In the event the Veteran is unavailable for examination, document for the record all alternative steps undertaken in the attempts to schedule the Veteran for VA examination.  Specifically, if it appears that there is no way that a VA examination can be scheduled in this case, the claims folder should be provided for a VA examiner who is asked to review of the Veteran's VA claims file and provide the requested opinions enumerated above.  

5.  When the development requested has been completed, the Veteran's claim should be reviewed by the RO/AMC on the basis of additional evidence.  

The RO/AMC is reminded that the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include depression, must be fully developed and adjudicated prior to readjudication of the Veteran's PTSD claim.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



